                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

BENCH WALK LIGHTING LLC,         §
                                 §
                 Plaintiff,      §
     v.                          §
                                 §                CIVIL ACTION NO. 18-1732-RGA
OSRAM SYLVANIA, INC.; OSRAM      §
LICHT AG; OSRAM GMBH; OSRAM      §
OPTO SEMICONDUCTORS GMBH & CO.; §
OSRAM OPTO SEMICONDUCTORS, INC.; §
LEDVANCE GMBH; LEDVANCE LLC;     §
LED ENGIN, INC.,                 §
                                 §
                 Defendants.     §

                       NOTICE OF WITHDRAWAL OF COUNSEL

       PLEASE withdraw the appearances of Victor Hardy, William Parrish, and Henning

Schmidt of Hardy Parrish Yang, LLP on behalf of Plaintiff, Bench Walk Lighting LLC (“BWL)”

in the above-captioned action. BWL will continue to be represented by Grant & Eisenhofer P.A.

Dated: July 29, 2019                          Respectfully Submitted,

                                              /s/ Kimberly A. Evans
                                              Eric J. Evain (# 3729)
                                              Kimberly A. Evans (# 5888)
                                              Edward M. Lilly (# 3967)
                                              GRANT & EISENHOFER P.A.
                                              123 Justison Street
                                              Wilmington, DE 19801
                                              Tel: 302-622-7000
                                              Fax: 302-622-7100
                                              eevain@gelaw.com
                                              kevans@gelaw.com
                                              elilly@gelaw.com

                                              Attorneys for Plaintiff Bench Walk Lighting
                                              LLC
